Citation Nr: 1525202	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-03 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and P.M.



ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to June 1992.  He died in May 2000.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.

The appellant and her witness testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in March 2014.  A transcript is of record.

Service connection for the cause of the Veteran's death was originally denied in an August 2009 rating decision.  The PMC subsequently confirmed the denial of the claim in the March 2010 rating decision.  The appellant timely perfected her appeal of the March 2010 decision to the Board.  

The appellant did not appeal the August 2009 rating decision.  See 38 C.F.R. §§ 20.200, 20.302 (2014) (setting forth requirements and timeline for initiating and perfecting an appeal to the Board).  However, she did submit new and material evidence within one year of the date of mailing of that decision, thus preventing it from becoming final.  38 C.F.R. § 3.156(b) (2014) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2014) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new evidence must be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The August 2009 rating decision denied the claim because there was no evidence establishing a diagnosis of posttraumatic stress disorder (PTSD), which the appellant asserts led to the Veteran's death.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Subsequently, the appellant submitted two letters dated August 2009 which reflect a diagnosis of PTSD.  This evidence was new as it had not previously been submitted to the Board, and it was material because it related to establishing that the Veteran a diagnosis of PTSD.  Therefore, the Board finds that the August 2009 rating decision was not final since new and material evidence was received within one year of the decision's date of mailing.  Accordingly, this appeal stems from the appellant's original claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal is being remanded for further development.  First, the appellant testified that the Veteran received treatment through VA and was prescribed Zoloft by a VA physician.  However, the Veteran's VA treatment records have not been obtained and associated with the claims file.  Thus, the claim must be remanded to obtain this evidence.

In addition, no opinion was obtained with regards to this claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.  Thus, an opinion is warranted as to the likelihood that any acquired psychiatric disorder that the Veteran had was related to his military service, and if so, whether or not it was either the principal cause of death or contributed substantially and materially to the Veteran's death.  Accordingly, the claim must be remanded for a VA opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain any of the Veteran's VA treatment records and associate them with the claims file.

2. Then, obtain a VA physiatric opinion, as further described below.  The entire claims file and a copy of this REMAND must be made available to the clinician.  The clinician must note in the opinion that the evidence in the claims file has been reviewed.

In the opinion, the clinician must specifically address the March 1987 and May 1992 reports of medical history, found in the Veteran's service treatment records, in which the Veteran noted that he was or had experienced depression or excessive worry.

The Board also directs the clinician's attention to two letters dated August 2009 which state that the Veteran was diagnosed with PTSD and depression.

For each acquired psychiatric disorder the Veteran had, including the depression and PTSD diagnosed in the record, the clinician must render an opinion as to the following:

A. Whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.
B. Whether it is at least as likely as not (to at least a 50:50 degree of probability) that any service-connected disabilities were the immediate or underlying cause of the Veteran's death or were otherwise etiologically related to the cause of the Veteran's death.
C. Whether it is at least as likely as not (to at least a 50:50 degree of probability) that any service-connected disabilities contributed substantially and materially to the cause of the Veteran's death.
D. Whether it is at least as likely as not (to at least a 50:50 degree of probability) that any service-connected disabilities were so debilitating that they accelerated the Veteran's death.
Complete explanations must be provided for the conclusions reached.

3. After completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefit sought is not granted, the appellant and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




